Citation Nr: 0012256	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-23 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for suprapubic prostatectomy with incontinence and chronic 
urinary tract infection, on appeal from the initial grant of 
benefits.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted benefits under 
38 U.S.C. § 1151 for residuals of a suprapubic prostatectomy 
with incontinence and chronic urinary tract infection.  The 
RO concluded that the residuals were 60 percent disabling; 
however, the pre-treatment severity of the condition was 
considered 30 percent disabling.  Hence, a 30 percent 
disability rating was assigned.

This case was before the Board previously in April 1998 when 
it was remanded for additional development, including 
obtaining additional medical records and scheduling the 
appellant for a VA examination.

In this remand, the Board has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

A review of the record discloses that when this case was 
previously remanded in April 1998, the originating agency was 
requested to schedule the appellant for a VA compensation 
examination.

The appellant is currently assigned a 30 disability 
evaluation for residuals of a suprapubic prostatectomy with 
incontinence and chronic urinary tract infection under 
38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under Diagnostic 
Code 7527, prostate gland injuries, infections, hypertrophy, 
or postoperative residuals are rated as voiding dysfunction 
or urinary tract infection, whichever is predominant.  
Although the RO has concluded already that the appellant's 
residuals of the suprapubic prostatectomy are 60 percent 
disabling, which is the highest rating available under 
Diagnostic Code 7527, see 38 C.F.R. §§ 4.115a, 4.115b 
Diagnostic Code 7527 (1999); see also Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); 38 C.F.R. § 4.115a Diagnostic 
Codes 7512, 7526, 7527 (1993), a current examination is 
necessary to comply with the previous remand instructions by 
the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(Remand instructions of the Board are neither optional nor 
discretionary.  Full compliance with such instructions is 
mandated by law.).

The appellant was scheduled for VA examinations in November 
1998 and July 1999.  The appellant did not report for either 
examination.  However, VA records indicate that at the time 
of the November 1998 examination, the appellant was 
hospitalized at a community hospital.  In a December 1998 
statement, the appellant stated, "I am sick[,] and it's hard 
to get around."  Further, a May 20, 1999 letter from a 
nursing home indicates that the appellant has been a resident 
there since May 3, 1999.  Medical records contained in the 
appellant's claims folder demonstrate that the appellant has 
several serious disabilities.

In consideration of the severity of the appellant's 
condition, the duty to assist of 38 U.S.C.A. § 5107, in spite 
of the diligent efforts made already by the RO, requires 
further efforts to arrange for a VA examination of the 
appellant.  VA assistance must be tailored to the appellant's 
peculiar circumstances.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that incarcerated veterans "are 
entitled to the same care and consideration given their 
fellow veterans," and that the assistance to incarcerated 
veterans must be tailored to "the peculiar circumstances of 
confinement").

Therefore, this case is REMANDED to the RO for the following 
actions: 

1.  The appellant should again be 
scheduled for a VA examination by a 
urologist to determine the severity of 
the appellant's residuals of a suprapubic 
prostatectomy, with incontinence and 
chronic urinary tract infections.  All 
indicated diagnostic tests and studies 
should be accomplished.  The appellant's 
claims folder should be made available to 
the examiner.  The examination report 
should reflect review of all pertinent 
information.  A complete rationale for 
any opinion(s) expressed should be 
provided.  If the appellant remains 
confined to the nursing home, the RO is 
directed to tailor the assistance to the 
appellant's peculiar circumstances.

2.  Following completion of the requested 
development, the RO should again consider 
the appellant's claim under all 
applicable laws and regulations.  The RO 
is requested to explain fully the basis 
for the current rating, including the 
reason 30 percent was deducted.  If the 
action remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




